 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDFood Store Employees Union,Local 347,Amalgamated Meat Cutters and ButcherWorkmen of NorthAmerica, AFL-CIOandDavis WholesaleCo., Inc. Case 9-CB-1281.June12, 1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn January 3, 1967, Trial Examiner Robert E.Mullin issued his Decision in this proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. He alsofound that Respondent had not engaged in certainother unfair labor practices and recommended thatallegations of the complaint pertaining thereto bedismissed. Thereafter, Respondent filed exceptionsto the Trial Examiner's Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner with the exception noted below. iORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Food Store'The complaint alleges that Respondent must be heldresponsible for certain actions attributed to three admitted agentsof Respondent and to nine named strikers The Trial Examinerrecommends that the Board dismiss the allegations pertaining toagent Skaggs and four of the strikers, no exceptions having beenfiled thereto, we adopt his recommendation in that regardproforma.In the absence of exceptions thereto, we also adoptproforma the Trial Examiner's findings with regard to Respondent'sresponsibility for the acts of agents Gunnoe and Brooks. The TrialExaminer further found Respondent responsible for certain actsattributed to five strikers-Belcher, Valentine, Keenan, Sword,and ChristianWe agree only with regard to one incidentattributed to Belcher, numbered by the Trial Examiner as III, B,4, a, (b), and one attributed to Valentine, numbered as III, B, 4, b,(b), as these two incidents took place in the presence of agentGunnoeWe find it unnecessary to pass on Respondent'sresponsibility for the remaining alleged misconduct of the fivenamed strikers, as any finding with respect thereto would notaffect our OrderEmployees Union,Local 347,Amalgamated MeatCutters and Butcher Workmenof North America,AFL-CIO,Huntington,West Virginia,its officers,agents, and representatives,shall take the action setforth in the Trial Examiner's Recommended Order.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it allegesviolations not found herein.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Trial Examiner: On the basis of acharge filed on December 28, 1965, by Davis WholesaleCo., Inc., the General Counsel, on February 28, 1966,issued a complaint against Food Store Employees Union,Local 347, Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO (herein calledRespondent or Union), alleging that the latter, through itsrepresentatives and agents, had violated Section 8(b)(1)(A)of the Act. The Respondent conceded the jurisdictionalfacts alleged but denied the commission of any unfairlabor practices.This proceeding was heard before Trial ExaminerRobert E. Mullin, in Huntington, West Virginia, on July 12and 13, 1966. At the outset of the hearing, a motion by theGeneral Counsel to amend the complaint in certainparticulars was granted.This case is a companion case toDavis Wholesale Co.,Inc.,Case 9-CA-3839 [165 NLRB 297], which the TrialExaminer herein issued on the same date. At the outset ofthe hearing in the last numbered case, a motion toconsolidate that proceeding with the instant matter wasdenied, for reasons that are set forth in the TrialExaminer's Decision in Case 9-CA-3839 [165 NLRB 297].On the other hand- a motion by the General Counsel,joined in by the parties, to incorporate by reference therecord of Case 9-CB-1281 [165 NLRB 264] in the recordof Case 9-CA-3839 [165 NLRB 297], where applicable,was granted. At the hearing in Case 9-CB-1281 [165NLRB 2641, a renewal of this motion by the GeneralCounsel joined in by the parties,' to incorporate byreference the record in Case 9-CA-3839 [165 NLRB 297]in that of Case 9-CB-1281 [165 NLRB 264], whereapplicable, was granted.Most of the allegations in the complaint involveincidentswhich have been considered by this TrialExaminer in Case 9-CA-3839 [165 NLRB 297]. Specificfindings as to credibility in each such instance appear inthe Trial Examiner's Decision issued in the last numberedcase. The ruling on the motion to incorporate by referencethe record of each case in that of the other was designed toeliminate, insofar as possible, all unnecessary duplicationof trial time and all unnecessary expense involved in thetrial of two such closely related matters. In keeping withthat ruling, such incidents on which the Trial Examinerhas already made specific findings in his Decision in9-CA-3839 [165 NLRB 297], and which are relevant totheDecision in 9-CB-1281 [165 NLRB 264], will be'The Respondent Union joined generally in this motion, butobjected to its renewal in Case 9-CB-1281 [165 NLRB 264]. onthe ground that since it had been ruled upon in Case 9-CA-3839[165NLRB 297], it was unnecessary and redundant that themotion be reviewed in Case 9-CB-1281 [165 NLRB 264]165 NLRB No. 42 FOOD STORE EMPLOYEES UNION, LOCAL 347265recited herein only as to the relevant conclusionaryfindings set forth in the earlier case.At the close of the hearing, the parties were given leaveto file briefs. On October 17, 1966, briefs were filed by theRespondent Union and the General Counsel and onOctober 26, 1966, the Charging Party submitted amemorandum.2Upon the entire record in Case 9-CB-1281 [165NLRB 264], and that of Case 9-CA-3839 [165NLRB 297], where applicable, the briefs andmemorandumsof the parties, and from his observation ofthe witnesses and their demeanor while testifying, theTrial Examinermakesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Employer, a West Virginia corporation, wasengaged atall timesmaterial herein, at Huntington andCulloden, West Virginia,in the saleof wholesale groceryitems. During a representative 12-month period, it had adirect outflow of productsin interstatecommerce, valuedin excess of $50,000 which were sold and shipped directlyfrom its warehouses in West Virginia to points outside thatState.Upon the foregoing facts, the Respondent Unionconcedes, and the Trial Examiner finds, that the Employeris engaged in commerce within the meaning of the Act.II.THELABOR ORGANIZATION INVOLVEDThe Respondent Union is a labororganizationwithin themeaning ofSection 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe period encompassed by the complaint in thepresentmatter extends from December 1965 throughFebruary 1966.Duringthosemonths the RespondentUnion was engaged in the conduct of a strike at thewarehouse of Davis Wholesale Co., Inc., which was thenlocated in Huntington,West Virginia.3 In an initialproceeding involving the labor dispute between the Unionand the Employer herein, this Trial Examiner found,interalia,that the Union represented a majority of the Davisemployeesin anappropriate unit and that the Employerhad unlawfully refused to bargain with it.4 In a subsequentproceeding, involving these same parties, this TrialExaminer found,inter alia,that a strike which began onDecember 8, 1965, was an unfair labor practice strike andthatonApril 7, 1966, when the Union requestedreinstatement on behalf of all the strikers, all were entitledto such reinstatement with the exception of certain namedindividuals who had engaged in misconduct and violence.5The allegations against the Respondent Union in thepresent proceeding are based on the actions and conductof three of its business agents and that of several strikingemployees. Much of the activity by thelattergroup whichis relevantto the present case has already been consideredby this Trial Examinerin hisDecision in 9-CA-3839 [165NLRB 297], where it was found that the conduct of certainstrikers was such that it would justify their being deniedreinstatementat the conclusion of the strike.The complaintallegesthatBusinessAgents JackBrooks,Woodrow Gunnoe, and Ronald Skaggs andstriking employees James Belcher, Paul Christian, JamesGibson,DelanoKerman,DavidNapier,DueirdPennington," Clifford Sword, Thomas Templeton, andJohn Valentine wereagents andrepresentatives of theRespondent Union,acting onits behalf, and agents withinthe meaning of Section 2(13) of the Act. The RespondentUnion concedes that this was true as to Brooks, Gunnoe,and Skaggs, its duly appointed businessagents, but itdenies any agency relationship or responsibility as to therest of the individual striking employees whosenames areenumerated above.B. The Incidents and Individuals Involved Herein1.Business Agent Jack BrooksOn the morning of December 10, a truck operated byThomas Gray and James Myers, two nonstrikers, left theDavis warehousein Huntington.Almost immediately afterleaving the company premises,a carfilled with a numberof pickets began following the truck. Included in the lattergroup wereBusinessAgents Woodrow Gunnoe and JackBrooks and three strikers, Ottie Adkins, Keith Tomblin,and John Valentine.7 When the truck arrived at Russell,Kentucky, Gray and Myers sought to make a delivery atthe Davidson Food Market. Both of them entered the storeto ask the owner, Elbert Davidson, whether he wantedthem to unload their merchandise. When the latter gavethem an affirmative answer and the Davis employees wereabout to leave the store, Gray noticed that Brooks was atthe back of the truck and engaged in what appeared to bethe process of tying a picketsignon thetailgate.On seeingthis, Gray rushed out of the store and, upon reaching therear of the truck, jerked the sign loose and threw it to theground. Gray testified, credibly and without contradiction,that at this point Brooks struck him a blow with his fist anddeclared, "Damnyou, don't youstar a signoff the truckthat belongs to me."Gray's testimony was corroborated by the credibletestimony of Myers, his helper, and Davidson, the storeowner.When on the stand, Gunnoe and Adkinsendeavored to establish that the picketsignon the truckactually had been placed there by Adkins before the truckhad reached the Davidson Market, that Brooks was merelytrying to remove it when Graycameupon him in the act,and that the latter provoked Brooks into doing what he did.They further testified that Brooks merely struck Gray alight blow with the side of his hand. The Union, however,did not choose to call Mr. Brooks himself, nor did itexplain why it did notput himon the stand. On theThe issue raised by the late filing of thismemorandum isdiscussed in fn 1, Trial Examiner's Decision in Case 9-CA-3839[165 NLRB 2971' In April 1966 the Employer moved its headquarters andwarehouse operations to a new site located in Culloden, WestVirginia'Trial Examiner's Decision, Cases 9-CA-3599 and 9-CA-3742[165 NLRB 2711, issuedthis date'TrialExaminer'sDecision,Case9-CA-3839[165NLRB 2971, issuedthis datefiNamed in the complaint as"Durk" Pennington'There was testimony that Larry Blankenship and ThomasTempleton were also in this group of pickets Blankenship,however, credibly testified that he followed the Davis truck in hisown car for only a short distance on the morning in question andthen returned to the warehouse area Templeton likewise testifiedcredibly when he denied that he was at Russell, Kentucky, on themorning here involved or at any other time 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDcredible testimony of Davidson, Gray, and Myers, it is theconclusion of the Trial Examiner that whether Adkins orBrooks had placed the sign on the truck initially, the act ofdoing so was totally unprotected activity, that when Graydiscovered the sign on his truck he was free to remove it inany way he desired, and that upon encountering Brooks atthe rear door of the truck he did not provoke him in anyway that would justify the assault and battery which thebusiness agent thereupon committed on him.2.Business Agent Woodrow GunnoeLewis Davis, president of the Employer, testified that onthe evening of December 10 a truck that was making adelivery at the warehouse had a flat tire. At the time about12 to 15 pickets were in the area. According to Davis, aservice station mechanic, called to the scene to fix the tire,at first declined to remain in the presence of pickets, butwas finally persuaded to complete the repair of the tire.Davis testified that thereafter he called the police andwhile waiting for them to arrive, he and Foreman EdFrazier remained at the scene while the repairman workedon the tire. According to Davis, during this interim periodBusiness Agent Gunnoe came up to him with a largewooden club8 and with a menacing gesture declared"Davis, you see how flat that tire is? ... You are going tobe as flat as that tire." Davis' testimony as to this incidentwas credible and not contradicted or denied by Gunnoe.After the strike had been in progress for about 2 months,Gunnoe was involved in another incident that is alleged inthe complaint. Charles McCaw, a nonstriker, testified thaton about February 2 he and his helper, one Russell Wells,were making a delivery with a Davis truck at Thompson'sGrocery, near Coal Mountain, West Virginia. According toMcCaw, there was heavy snow on the ground in thevicinity of the store and both he and Wells were engaged inshoveling some of it out of the way when Gunnoe and agroup of pickets that included John Valentine and CliffordSword surrounded the truck. McCaw testified that afterthe exchange of some conversation about the strike,Gunnoe told him that he (McCaw) should take the truckback to the warehouse and tell Mr. Davis "that ... theywere through getting tires and cars and they were going tostart getting people and he pointed at me and he said youare going to be first and he said whether you want it now orlater doesn't make any difference, some time today youare going to get it." Gunnoe denied that he had engaged inany such threatening conversation as McCaw attributed tohim.According to the business agent, he had had acomparatively friendly discussion with McCaw and Wellsabout the prospects of their joining forces with thestrikers, when suddenly, and without warning, McCaw'shelper became very menacing and threatened him and thepickets with a snow shovel that he was using. Gunnoe'sversion of this incident and the manner in which hedelivered it at the hearing were not convincing to the TrialExaminer.McCaw, on the other hand, was credible.Accordingly, his testimony is found to be the moreaccurate account of what transpired on this occasion.3.Business Agent Ronald SkaggsThe complaint alleged that Business Agent Skaggsthreatened bodily injury to an employee during the course'Davis described this as a 2 by 4 about 3 or 4 feet long"McCaw testified that he thought this incident occurred onabout December 22 Skaggs testified that it occurred on aboutof the strike. This allegation arose out of an incidentinvolvingSkaggs and McCaw, the same nonstrikerinvolved in thematter recited above.On aboutDecember 27, a Davis truck, driven by McCaw andproceeding to Charleston,West Virginia, was beingfollowed by Skaggs in his automobile and by anotherautomobile containing a number of pickets. According toMcCaw, at a point on the outskirts of Charleston, Skaggspulled around him`' and when the latter suddenly appliedhis brakes, McCaw was forced to hit him from the rear.McCaw testified that neither party stopped at that momentand when Skaggs moved ahead the latter applied hisbrakes again so that the Davis truck was forced to ram theautomobile a second time. According to McCaw, when hedrove the truck to a warehouse parking lot nearby, Skaggscame up to the truck, cursed him violently, and threatenedhim with a beating.Skaggs' account of this incident was as follows: He hadbeen driving behind McCaw's truck, a tandem 10-wheeler,for a short while when, on the outskirts of Charleston,preparatory to leaving the four-lane highway on which hewas then traveling, he passed the Davis truck. Almostimmediately thereafter the latter collided with the rear ofSkaggs' automobile, a Ford passenger car, and whenSkaggs slowed down McCaw hit him again. After thevehicles came to a halt, Skaggs went to the cab of theDavis truck. He there endeavored to secure from McCawthe number of his driver's license and the other datacustomarily exchanged after a highway accident. McCaw,however, refused to get out of the truck and refused toopen the window or answer any of Skaggs' questions.Skaggs frankly conceded that he was angry at the time andthat he uttered some profanity during the course of hisefforts to engage McCaw in a discussion of the collision.The General Counsel alleged that during the attemptedexchange with McCaw, Skaggs threatened to inflict bodilyinjury on the nonstriker because McCaw had remained atwork during the strike. This, however, is not theconclusion of the Trial Examiner. The allegation of theGeneral Counsel in this regard either assumes that thecollision resulted from a deliberate act on the part ofSkaggs, or that the collision had no connection withSkaggs' outburst. Neither assumption has any validity. Itis incredible to the Trial Examiner that Skaggs, who wasdriving a passenger automobile, would have deliberatelycrossed into the path of a large truck and then applied hisbrakes in such a manner as to cause his car to be rammedfrom the rear by the Davis truck. The rear end collisionhere involved almost certainly arose from gross negligenceon the part of McCaw. Skaggs' outburst of temper after thecollision was not dissimilar from many another which hasoccurred as the aftermath of an automobile accident. It isthe conclusion of the Trial Examiner that on this recordand from the sequence of events set out above, Skaggs'angry remarks were unrelated to McCaw's continuedemployment with Davis, and were, instead, precipitated byMcCaw's negligent driving which had caused what couldhave been a fatal collision.In the Trial Examiner's Decision in Case9-CA-3839[165 NLRB297], this Trial Examiner made the followingfindings with respect to the strikers and pickets whosenames are set out below:December 27 It is the conclusion of the Trial Examiner that therecollection of the latter was more accurate as to the date inquestion FOOD STORE EMPLOYEES UNION, LOCAL 347a.James Belcher(1)On about December 9, Belcher told nonstrikersThomas Ball and Thurman Green, "if we don't get you ...we will get your wives."(2)On about December 12, in the presence of BusinessAgent Gunnoe and several other pickets, he told WilliamJones, a nonstriker, that Jones would be pursued to hishome and that he (Belcher) was "going to come out thereand stomp you in the mud of that ridge."(3)On about December 30, he and several otherstrikers waited at the rooming house where some of thenonstrikers lived and as Melvin Gallimore, a nonstriker,was leaving the house, Belcher struck and physicallyassaulted Gallimore.b.John Valentine(1)On about December 10, Valentine threatenednonstriker Charles McCaw, who was then on duty at thewarehouse, that if he caught him outside the gate he wouldbeat him up.(2)On about December 10, while in the presence ofBusiness Agent Gunnoe and several other picketa, heslashed and punctured a tire on the car of nonstrikerJames Stanley when the latter was driving home aftercompleting a shift at the warehouse.(3)On about January 28 at Paul's Grocery near CoalMountain, West Virginia, while in the presence of severalother pickets, he struck nonstriker Thomas Ball with hisfist and knocked him to the ground as Ball was attemptingto unload merchandise from a Davis truck.(4)Early on the morning of February 3, and in thevicinity of the warehouse, Valentine, along with severalother pickets, threatened and pursued nonstriker MelvinHolstein as he was on his way to work.c.Delano KeenanOn about December 9, Keenan visited the home ofnonstriker Thurman Green and threatened Green's wifethat her husband might be injured if he continued to workduring the strike.d.Clifford Sword(1)On December 11, while on the picket line, Swordthrew a brick at the car of Herman McCallister asMcCallister and William Jones, both nonstrikers, droveaway from the warehouse.(2)Early onemorning inthe latter part of December,and while with a group of pickets at the warehouseentrance, Sword threatened nonstriker Donald Cummingswith a club as the latter endeavored to report for work.(3)About 2 weeks after the strike began and whileengaged in ambulatory picketing with several otherstrikers, Sword brandished a gun, or what appeared to be agun, at nonstrikers Thomas Gray and Larry Hill while thelatter were in a Davis truck near Milton, West Virginia.e.Paul ChristianOn about December 12, Christian threatened nonstrikerDonald Cummings with bodily injury if he continued towork at the Davis warehouse, and further threatened267Cummings that an upholstery shop operated byCummings' father and mother might be damaged.4.Additional incidents; conclusions with respect theretoOther allegations in the complaint must be dismissed forlack of evidence.Subparagraph 6(b) alleged that on about December 9Thomas Templeton threatened to inflict bodily injury onan employee or to cause harm to the employee's family,and that on about December 10 Templeton threatenedanother employee with bodily injury. The testimony as toboth of these incidents was considered by this TrialExaminer in his Decision in Case 9-CA-3839 [165NLRB 297]. The first involved a visit to the home ofWilliam W. Baker, a nonstriker, by Templeton and oneGary Bias early in the strike. The second concerned thetestimony of James Myers, a nonstriker, who testified thaton December 10 Gibson threatened him with a burningstick as he was leaving the warehouse area. After aconsideration of the testimony as to these incidents, it wasthe conclusion of this Trial Examiner in his Decision inCase 9-CA-3839 [165 NLRB 297], that Gibson; whodenied the threats and violence attributed to him, was themore credible witness as to these events.Subparagraph 6(i)attributedcertainthreatstoa"David" Napier. Whereas a "Ronnie" Napier was one ofthe strikers and there was testimony in Case 9-CA-3839[165 NLRB 297] about his activities during the strike,there was no reference to a "David" Napier. On the otherhand, in Case 9-CB-1281 [165 NLRB 264], BusinessAgent Gunnoe testified that strike benefits were paid tothemother of one David Napier. Notwithstanding thistestimony, company payroll records list only a RonnieNapier. Under the circumstances, and in view of this stateof the record, there being no testimony that these twonames apply to one and the same individual, the allegationinthecomplaint relating to David Napier will bedismissed.Subparagraph 6(j)allegesthatDueirdPenningtonthreatened an employee with bodily injury if he continuedworking during the strike. This allegation relies forsupport on the testimony of Garry Gallimore, one of thenonstrikers.According to Gallimore, on the evening ofJanuary 6, he and other nonstrikers were at a tavern somedistance from the warehouse when Pennington, Valentine,and Belcher were there. Gallimore testified that prior tothis time he had seen Pennington on the picket line at thewarehouse and that on this occasion Penningtonquestioned him as to whether he intended to continueworking. According to Gallimore, when he answered in theaffirmative, Pennington made a vulgar prediction as towhat would happen to Gallimore if he went back to work.10The bartender who overheard the conversation called thepolice,but by the time they arrived on the scene,Pennington had departed. Gallimore's testimony wascredible and uncontroverted. On the other hand, it isobvious from Gallimore's account that the incidentinvolved here was essentially an incipient barroom brawlbetween a group of strikers and nonstrikers. Under thecircumstances,it isthe conclusion of the Trial Examinerthat the Respondent Unioncannotbe held responsible fora tavern incident which occurred at a considerabledistance from the picket line."'The language which Gallimore attributed it) Penningtonappears at page1415 of thetranscript inCase 9-CA-3839 [165NLRB 297J. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDSubparagraph 6(l) alleged that in January James Gibsonthreatened" two of the nonstrikers while they were atBrotherton's Supermarket in Charleston, West Virginia.This allegation found support in the testimony of FrankMeehling, a nonstriker. In his Decision in Case 9-CA-3839[165 NLRB 297], however, this Trial Examiner found thatGibson's denial that he had made any such threats wasmore credible than Meehling's testimony which attributedthese threats to him.C. The Agency Issue and Concluding FindingsBusiness Agent Skaggs testified that at the meeting ofthe employees in November when a strike vote was takenand the employees voted to authorize a strike, SherwoodSpencer, secretary-treasurer of the Respondent Union,spoke to all present as to the importance of good conductand peaceful picketing throughout any strike which wascalled. Estil Loftis, one of the strikers, also testified that,on December 8, Business Agents Brooks and Gunnoespoke to all of the strikers on the necessity for abstainingfrom any and all forms of violence while on the picket line.According to Skaggs, at the outset of the strike, SpencerappointedBrooks,Gunnoe, and him to be directlyresponsible for the conduct and management of the strike.Skaggs testified that throughout the period when the strikewas in progress these three agents remained in sole chargewith no intermediaries between them and the pickets. Thissame witness further testified that all of the strikersnamed in the complaint were merely strikers and had noauthority from the Union to engage in any activity otherthanpeacefulpicketing.Skaggs also testified thatalthough he was among those designated to supervise theconduct of the strike, it was not until February that hespent much time on this matter in the Huntington area.''Gunnoe, on the other hand, testified that he took an activepart in the direction of the strike at the Huntingtonwarehouse and that most of the time from Decemberthrough January he was in daily contact with the pickets.The Respondent Union denied that it paid the strikersthemselves any strike benefits. However, it conceded thata regular schedule of "donations"12 was provided to assistthe families of the strikers. Gunnoe testified that these"donations" were made by check in a regular, specifiedamount to the wives or dependents of the strikers. Duringthe first week of the strike, each family received $25 fromthe Union in this manner. Thereafter, the amount paid wasraised to $45 per week. According to Gunnoe, at the timeof the hearing, the Union was still making these weeklypayments.He further testified that the aforesaid"donations" were paid only to the families of "theemployees who was actively taking part on the picket line,was actually on the picket line, or doing other things thatwas asked of them." According to Gunnoe, the families ofall of the strikers named in the complaint received suchassistance. In so testifying, he specifically named,interalia,Christian, Keenan, Sword, and Valentine.While conceding responsibility for the conduct of itsbusiness agents, the Union denies any responsibility forany violence or misconduct in which the pickets engaged.It is the conclusion of the Trial Examiner that the Unioncannot avoid responsibility for the conduct of the picketswhich is in question here. The Respondent Union'sIAccording to Skaggs, from December to February, he spentmost of his time in Charleston, West Virginia, where theRespondent Union was engaged in the conduct of a strike atofficers and agents planned and directed a well-organizedstrike which extended over a 4-month period. At least 3business agents were authorized to, and did, utilize theirfull time, energy and attention in the management anddirection of a strike that involved an appropriate unit ofless than 75 employees. The Union preferred to avoid theterm "strike benefits" in describing any monetaryassistance provided the families of the strikers. On theother hand, Business Agent Gunnoe conceded that anaverage "donation" of $45 a week went only to the familiesof those strikers "who was actively taking part on thepicket line ... or doing other things that was asked ofthem."Some of the violence, misconduct, and threats occurredat or near the picket line at the Employer's warehouse inHuntington,West Virginia. Most of the other incidentshere involved occurred at locations away from thewarehouse, and where, for the most part, trucks of theEmployer were in the process of making deliveries tocustomers in various points in Kentucky, Ohio, and WestVirginia. In conformity with a well-organized plan forambulatory picketing, these trucks were followed to theselocations by either business agents and striking employeestogether, or just by striking employees alone.In several of the instances which figure in this case oneormore of the three above-named business agents waspresent at the scene. Thus, Gunnoe was present whenJames Belcher threatened nonstriker William Jones thatthe latter would be pursued to his home and beaten, andGunnoe was again present when the car of nonstrikerJames Stanley was surrounded by pickets and when JohnValentine, within a short distance from the business agent,proceeded to puncture a tire on Stanley's car. In neitherinstance is there evidence that Gunnoe made any effort todisassociate the Union's strike efforts from the threats orthe vandalism.On one of the very first days of the strike, BusinessAgent Brooks, in the presence of Gunnoe and severalpickets, physically assaulted nonstriker Thomas Gray.Three months later, Gunnoe told nonstrikers McCaw andWells when they were making a delivery to a Daviscustomer that they should return their truck to thewarehouse and report back to Mr. Davis that the strikers"were through getting tires and cars and they were goingto start getting people" and that sometime that dayMcCaw and Wells, the two nonstrikers who were theobject of his immediate threat, were "going to get it."It is significant that in both of the foregoing instancesBrooks and Gunnoe were with pickets who had followedone of the Employer's trucks as it was making a delivery toa Davis customer many miles removed from the picket lineat the Huntington warehouse. Thus, the RespondentUnion's business agents engaged in physical assaults andthreats of serious violence to nonstriking employees atpointsaway from the picket line. Under thesecircumstances, theRespondentUnion cannot nowdisavow any other acts of misconduct by strikingemployees at points away from the picket line andespecially where they were engaged in following the Davistrucks. It is the conclusion of the Trial Examiner that herethe Union "is responsible because it instigated or fosteredthe improper conduct."Local 888, International Union,another warehouse of the Employer which is not involved in thiscase12This word is taken from Gunnoe's testimony FOOD STORE EMPLOYEES UNION, LOCAL 347U.A.W. (Miami Plating Co.), 144NLRB 897, fn. 3. Nor canthe Union here avoid the imputation of responsibility forsuch incidents as occurred when no business agent waspresent. In view of the record in this case, it is theconclusion of the Trial Examiner that suchinstancesplainly represented "excursions in furtherance of thepurpose of the strike and extensions of conduct which tookplace at the picket line...." District 50, United MineWorkers of America (Tungsten Mining Corp.),106 NLRB903,908,922;InternationalLongshoremen'sandWarehousemen's Union (Sunset Line & Twine Co.), 79NLRB 1487,1510.Some of the activity of the strikers herein questionoccurred at or near the picket line at the Huntingtonwarehouse during the early days of the strike. It wasduring the period that Business Agent Gunnoe, from hisown testimony, was regularly present at the scene almostevery day. Not only was he present, but, as found earlierherein, on December 10, in the vicinity of the companywarehouse and in the presence of several strikingemployees, Gunnoe threatened Lewis Davis with a club. Inthe light of these facts,it isthe conclusion of the TrialExaminer that the Respondent Union must be heldaccountable both for the picket line misconduct and forthe expansion of the unlawful activity at points away fromthe picket line where further unlawful activity was aforeseeable consequence of the Union's failure to subdueor check the outbreak of such activity immediately.International Union of Electrical, Radio and MachineWorkers (Sperry Rubber & Plastics Co.),134 NLRB 1713,1725.In the Trial Examiner's Decision in Case 9-CA-3839[165NLRB 297], the Trial Examiner found that theconduct of James Belcher, John Valentine, DelanoKeenan, Clifford Sword, and Paul Christian, all of whichhas been considered,supra,constituted unprotectedconcerted activity which justified the refusal of the DavisWholesaleCompany to reinstate them upon thetermination of the strike. It is the conclusion of the TrialExaminer that the conduct of the five above-namedstrikers,asdescribedearlier in thisDecision, isattributable to the Respondent Union, as is the conduct ofitsBusiness Agents Brooks and Gunnoe.InternationalUnion of Electrical, Radio and Machine Workers (SperryRubber & Plastics Co.), supra; United Steelworkers ofAmerica, AFL-CIO (Vulcan-Cincinnati, Inc.),137 NLRB95, 96-98. Lastly, the Trial Examiner concludes and findsthat by such conduct on the part of Business AgentsBrooks and Gunnoe and the striking employees Belcher,Valentine, Keenan, Sword, and Christian, the RespondentUnion violated Section 8(b)(1)(A) of the Act.13IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent Union set forth insection III, above, occurring in connection with theEmployer's operations described in section I, above, havea close, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing"Cf Teamsters Local 783,InternationalBrotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America(Coca-Cola Bottling Co of Louisville),160 NLRB 1776 There, inholding that the respondentunion wasresponsible for repeatedacts of misconduct and violence by strikers, the Board stated thatcommerce and the free flow thereof.CONCLUSIONS OF LAW2691.The Employer is engaged in commerce and theRespondent Union is a labor organization, all within themeaning of the Act.2.By restraining and coercing the employees of DavisWholesaleCo., Inc., in the exercise of the rightsguaranteed in Section 7 of the Act, the Respondent Unionhas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(b)(1)(A) of the Act.3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent Union has engaged incertain unfair labor practices, the Trial Examiner willrecommend that it be ordered to cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.The nature and variety of the unfair labor practicescommitted by the Respondent Union indicatea generalpurpose to limit the lawful rights of employees andpersuade the Trial Examiner that such practices arepotentially related to similar unfair labor practices, thefuture commission of which may be reasonably anticipatedfrom the Respondent Union's conduct as found herein.Consequently, the preventive purposes of the Act will bethwarted unless the remedy is coextensive with the threat.Pure Oil Company,90 NLRB 1661, 1663. The TrialExaminer, therefore, will recommend that the RespondentUnion be ordered to cease and desist from in any mannerrestraining or coercing employees of Davis WholesaleCompany, Inc., in the exercise of their rights guaranteedby the Act.Upon the foregoing findings and conclusions, andpursuant to Section 10(c) of the Act, the Trial Examinerherebyissuesthe following:RECOMMENDED ORDERFoodStore Employees Union,Local347 AmalgamatedMeat Cutters and Butcher Workmen of North America,AFL-CIO,its officers,agents, and representatives,shall:1.Cease and desist from:(a)Restraining or coercing the employees of DavisWholesale Co.,Inc., by exerting force, or committing actsof force and violence against said employees, or any ofthem, or by using or threatening to use force or violence, orby taking or threatening to take punitive action against anyof said employees,unless said employees join in theconcerted activities of the aforesaid Union.(b) In any manner restraining and coercing saidemployees or any of them in the exercise of their right torefrainfrom any or all of the concerted activitiesguaranteed them by Section7 of theAct, except to theextent that such right may be affected by an agreementrequiringmembership in a labor organization as aitbased this conclusion "on the fact that Respondent, whichauthorized the strike, knew of the acts of misconduct and violencebut took no steps reasonably calculated effectively to stop suchacts " 270DECISIONSOF NATIONALcondition of employment as authorized in Section 8(a)(3) ofthe Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post at its business office in Charleston, WestVirginia,copiesoftheattachednoticemarked"Appendix." 14 Copies of said notice, to be furnished bythe Regional Director for Region 9, after being duly signedby an official representative of the above-named Union,shallbe posted by the Respondent immediately uponreceipt thereof, and be maintained there by it for 60consecutivedays thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(b)Mail to the Regional Director for Region 9 signedcopies of the attached notice marked "Appendix," forposting, if the Employer is willing, at its warehouse that isnow located in Culloden, West Virginia.(c)Notify the Regional Director for Region 9, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.'IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges any unfair labor practices,other than as herein specifically found." In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In thefurtherevent that the Board'sOrder is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of AppealsEnforcingan Order" shallbe substituted for the words "a Decision and Order "'In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read. "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALLMEMBERS OFFOOD STORE EMPLOYEESUNION, LOCAL 347 AMALGAMATED MEAT CUTTERS ANDBUTCHER WORKMEN OF NORTH AMERICA, AFL-CIOPursuant to the Recommended Order of a TrialLABOR RELATIONS BOARDExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOTrestrainor coerce the employees ofDavis Wholesale Co.,Inc., inthe exercise by them ofthe rights guaranteedto them inSection 7 of theNational Labor Relations Act, by using or threateningthem with force or violence, or by taking orthreatening to take punitive actionagainstany of saidemployees,unlesssaidemployees join in theconcertedactivitiesof the undersigned union.Further,WE WILL NOTin any manner restrain orcoerce said employees, or any of them, in the exerciseof their right to refrain from any or all of the concertedactivities guaranteed to them by Section 7 of theNational LaborRelationsAct, except to the extentthat such rights may be affected by an agreementrequiringmembership in a labororganization as acondition of employment, executed in conformity withSection 8(a)(3) of the Act.FOOD STOREEMPLOYEESUNION, LOCAL 347AMALGAMATED MEATCUTTERS ANDBUTCHERWORKMEN OF NORTHAMERICA, AFL-CIO(LaborOrganization)DatedBy(Representative)(Title)This noticemustremain posted for 60 consecutive daysfrom the date of posting andmustnot be altered, defaced,or covered by any othermaterial.If members have any questionconcerningthis notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Room 2407,Federal Office Building, 550 Main Street, Cincinnati, Ohio45202, Telephone 684-3663.